            Case 1:19-cv-03323-EGS Document 12 Filed 03/13/20 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


DEMOCRACY FORWARD                         :
FOUNDATION,                               :
                                          :
      Plaintiff,                          :
                                          :                  Civil Action No. 19-3323 (EGS)
              v.                          :
                                          :
U.S. DEPARTMENT OF HOUSING AND            :
URBAN DEVELOPMENT, et al.,                :
                                          :
      Defendants.                         :
__________________________________________:

                                   JOINT STATUS REPORT

       Pursuant to the Court’s February 14, 2020, Minute Order, Defendants U.S. Department of

Housing and Urban Development (“HUD”), et al. (“the Defendants”) and Plaintiff Democracy

Forward Foundation (“Plaintiff”), by and through undersigned counsel, hereby submit the

following Joint Status Report:

       1.       Plaintiff filed its Complaint in this action on November 5, 2019 (ECF No. 1),

pursuant to the Freedom of Information Act (“FOIA”), and Defendants answered on January 13,

2020 (ECF No. 9).

       2.       In the Joint Status Report, filed February 13, 2020, the parties informed the Court

of the following:

                a. That Defendant U.S. Interagency Council on Homelessness (“USICH”)
                   completed its searches and production on February 11, 2020;

                b. That the Office of Justice Programs (“OJP”) conducted a search, which
                   generated 227 potentially responsive pages, that OJP sent documents to other
                   agencies for third-party consultations, and that OJP was awaiting a response
                   before making an initial production; and
            Case 1:19-cv-03323-EGS Document 12 Filed 03/13/20 Page 2 of 3



                c. HUD had located 25,012 potentially responsive records but did does not yet
                   have a page count.

                d. The parties further informed the Court that they did not anticipate an Open
                   America stay to be necessary in this case, and that any briefing schedule should
                   be postponed until processing and production of records is complete.

       3.       OJP reports that it has received responses from the third parties and is completing

its final processing of the 227 potentially responsive pages. OJP will produce the responsive pages,

subject to applicable exemptions and withholdings, within the next 30 days. This will constitute

OJP’s final production.

       4.       Plaintiff and Defendant HUD have consulted on the search for documents and are

in active discussions regarding the scope of the search for responsive documents and making the

processing of responsive documents more manageable.

       5.       Based on the above, the parties propose that they submit another Joint Status Report

by April 6, 2020, in which they will inform the Court of a propose a production schedule.


Dated: March 13, 2020                 Respectfully submitted,


                                      TIMOTHY J. SHEA, D.C. Bar No. 437437
                                      United States Attorney

                                      DANIEL F. VAN HORN, D.C. Bar No. 924092
                                      Chief, Civil Division

                                      By: __/s/_____________
                                      DARRELL C. VALDEZ, D.C. Bar No. 420232
                                      Assistant United States Attorney
                                      555 Fourth Street, N.W.
                                      Washington, D.C. 20530
                                      (202) 252-2507
                                      Darrell.Valdez@usdoj.gov

                                      Counsel for Defendant
Case 1:19-cv-03323-EGS Document 12 Filed 03/13/20 Page 3 of 3




                     _____/s/____________________
                     ROBIN F. THURSTON
                     D.C. Bar No. 1531399
                     Democracy Forward Foundation
                     1333 H Street, N.W., Suite 1100
                     Washington, DC 20005
                     Telephone: 202-701-1775
                     Email: rthurston@democracyforward.org

                     Counsel for Plaintiff
